DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The amendment filed December 17, 2020 has been entered. Claims 1, 3-6, 9, 12-13,  and 17-18 have been amended. Claims 19-27 have been newly added. Claims 2, 7-8, 10-11 and 14-16 have been cancelled. Claims 1, 3-6, 9, 12-13 and 17-27 are under consideration in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on Feb 19, 2021 and 3/31/21 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for providing protective immunity against a Plasmodium infection in a subject in need thereof, comprising administering an immunologically effective amount of a composition to the subject, wherein the composition is an RNA immunogen comprising an RNA comprising a sequence which encodes a Plasmodium macrophage migration inhibitory factor (MIF) antigen; does not reasonably provide enablement for a method for providing protective immunity against any parasite infection or any non-MIF parasitic antigen in a subject in need thereof, comprising administering an immunologically effective amount of a composition to the subject, wherein the composition is an RNA immunogen comprising an RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) states, "The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art." "The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictablethe art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling" (MPEP 2164.03). The MPEP further states that physiological activity can be considered inherently unpredictable. Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below. 
  
  	Nature of the invention: The instant claims are drawn to a method for providing protective immunity against any parasite infection in a subject in need thereof, comprising administering an immunologically effective amount of a composition to the subject, wherein the composition is an RNA immunogen comprising a RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen. 
 
Breadth of the claims: The claims encompass methods for providing protective immunity against any parasite infection in a subject in need thereof, comprising administering an immunologically effective amount of a composition to the subject, wherein the composition is an RNA immunogen comprising a RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen.
Guidance of the specification/The existence of working examples: In the specification, Example 1 is drawn to using P. berghei MIF, Followed by Parasite Challenge and then assessing the Neutralization Activity of PbMIF RNA Vaccinations on P. berghei. There are no examples as to whether the method comprising solely a single species specific MIF antigen will provide protective immunity against any non-Plasmodium parasite infections. There are no protocols provided which demonstrate whether the method would not be effective in protecting against all types of parasitic infections.  There is merely a general scheme drawn to a specific species MIF antigen providing immunity to that same species within a subject.  The specification does not provide substantive evidence that the claimed method is capable of providing protective immunity against many or all types of parasitic infection. This demonstration is required for the skilled artisan to be able to use the claimed method for their intended purpose of providing protective immunity against any parasite infection in a subject in need thereof.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the method of assessment, i.e. would not be able to accurately predict whether protective immunity against any parasite infection in a subject in need thereof occurred. Accordingly, this would require undue experimentation given the fact that the specification is completely lacking in teachings as to method of protection.  

State of the art:
The instant specification fails to provide any experiments that show method steps which would be effective for broadly method of providing protective immunity against any parasite infection in a subject in need thereof. The instant specification fails to provide an enabling disclosure drawn to a single MIF antigen which has such capabilities. There are no examples where the Plasmodium MIF provides protective immunity against different types of protozoan infection. Protozoan infections are parasitic diseases caused by organisms formerly classified in the Kingdom Protozoa. They include organisms classified in Amoebozoa, Excavata, and Chromalveciata. Examples include Entamoeba histolytica, Plasmodium (some of which cause malaria), and Giardia lamblia. Included among these protozoans are Plasmodium falciparum (malaria), Toxoplasma gondii (toxoplasmosis), Leishmania species (leishmaniases), Trypanosoma brucei (African sleeping sickness), Trypanosoma cruzi (Chagas disease) and Giardia intestinalis (giardiasis). Yet there is absolutely no evidence for providing protective immunity to malaria, toxoplasmosis, leishmania, African Sleeping Sickness, Chagas and Giardiasis. It is noted that an example of a single species des not enable the entire genus. Therefore, applicants’ statement is not persuasive and the rejection is maintained.
 It is well known that other factors alter the utility of the method. However, the specification fails to disclose the necessary information required to create effective methods for providing protective immunity against any parasite infection in a subject in need thereof. In view of the lack of support in the art and specification for effective protective immunity against any parasite infection methods using the claimed MIF antigen, the methods would require undue experimentation on the part of the skilled artisan to make and use the claimed methods of protection; therefore the full scope of the claims is not enabled. 


Claim Rejections - 35 USC § 112
5.	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Neither the specification nor originally presented claims provides support for a method of enhancing an immune response to a non-MIF parasite antigen in a subject, comprising administering the composition of claim 1.  
Applicant did not point to support in the specification for a method of enhancing an immune response to a non-MIF parasite antigen in a subject, comprising administering the composition of claim 1 which only comprises a nucleic acid an RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen.  Therefore it is impossible to administer a composition comprising a MIF parasite antigen in a subject and achieve an immune response to a non-MIF parasite antigen. The instant specification at [0050] states A composition of the invention may also be used in a method of enhancing an immune response to another (i.e. non-MIF) parasite antigen (e.g. another Plasmodium antigen, as described herein). The parasite antigen against which the immune response is enhanced may include one or more additional parasite antigens, as defined herein. The method may further comprise administering the non-MIF parasite antigen to the subject. The MIF and non-MIF antigens can be administered simultaneously, separately, or sequentially. [0051] The immune response may be enhanced relative to the immune response in a subject treated with only the non-MIF parasite antigen. Therefore Applicants failed to show a method of enhancing an immune response to a non-MIF parasite antigen in a subject, comprising administering the composition comprising a MIF parasite antigen. Thus, there appears to be no teaching of the instantly claimed method. It appears that there is no support in the specification. Therefore, applicants must specifically point to page and line number support for the identity a method of enhancing an immune response to a non-MIF parasite antigen in a subject, comprising administering the composition of claim 1.  Therefore, the new claims incorporate new matter and are accordingly rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 27 does not administer the non-MIF parasite antigen to any subject. Claim 27 does not recite the amount of composition which needs to be administered in order to achieve an enhanced immune response. 
The metes and bounds for determining whether the immune response is enhanced have not been defined. The claim does not recite any comparison in order to determine whether the immune response was enhanced. Therefore, clarification is required to overcome the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.  	Claims 1, 3-6, 9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1, 3-6, 9, and 12-13 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
Claims 1, 3-6, 9 and 12-13 are drawn to compositions comprising a nucleic acid an RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen that are not “markedly different” in structure than naturally occurring MIF antigens found in parasites such as Plasmodium, Toxoplasma, Babesia, Eimeria, Theileria, Neospora, Sarcocystis, Leishmania, and Trypanosoma. Thus, the RNA sequence of MIF appears to simply be proteins isolated from naturally occurring parasites and are therefore not markedly different from MIF nucleic acids found in nature. These claims fail to satisfy the non-naturally occurring requirement. Furthermore, there is no structural difference because of the mere aggregation of natural occurring parasite antigens together as a composition; the composition does not change the structure of either antigen. 
Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims including the inclusion of carriers or adjuvants or defining what how compositions provide protection are all recited at a high level of generality, and/or are well-understood, purely conventional and routine in the field, and/or are merely appended to the judicial exception without a significant change in the structure of the judicial exception itself.
See the December, 2014 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance).
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3, 6, 9, 12-13, 19-20 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tripp et al., (US Patent Publication 20010021517 published September 2001). 
The claims are drawn to an RNA-based immunogen composition comprising an immunologically effective amount of an RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen.
The claims are drawn to a method for providing protective immunity against a parasite infection in a subject in need thereof, comprising administering an immunologically effective amount of a composition to the subject, wherein the composition is an RNA immunogen comprising a RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen.
At the outset, it is noted that a parasite is an organism that lives on or in a host organism and gets its food from or at the expense of its host. There are three main classes of parasites that can cause disease in humans: protozoa, helminths, and ectoparasites.
Tripp et al., teach nucleic acid molecules that are oligonucleotides and/or nucleic acid molecules comprising parasitic helminth macrophage migration inhibitory factor (MIF) genes or other parasitic helminth MIF nucleic acid molecules. Oligonucleotides of the present invention can be RNA. Oligonucleotides of can be used in a variety of applications such as therapeutic applications to inhibit MIF protein production or activity. Such therapeutic applications include the use of such oligonucleotides in, for example, antisense-, triplex formation-, ribozyme- and/or RNA drug-based technologies. Tripp et al., include such oligonucleotides and methods to protect animals from disease caused by parasitic helminths by use of one or more of such technologies. Appropriate oligonucleotide-containing therapeutic compositions can be administered to an animal, using techniques known to those skilled in the art, either prior to or after infection by a parasitic helminth in order to protect the animal from disease [para. 0064]. The nucleic acid molecule can be administered to an animal in a fashion to enable expression of that nucleic acid molecule into a protective protein or protective RNA (e.g., antisense RNA, ribozyme or RNA drug) in the animal to be protected from disease. Nucleic acid molecules can be delivered to an animal in a variety of methods including, but not limited to, (a) administering a naked (i.e., not packaged in a viral coat or cellular membrane) nucleic acid vaccine (e.g., as naked DNA or RNA molecules, such as is taught in the prior art or (b) administering a nucleic acid molecule packaged as a recombinant virus vaccine or as a recombinant cell vaccine (i.e., the nucleic acid molecule is delivered by a viral or cellular vehicle) [para. 0097]. A naked nucleic acid vaccine includes a nucleic acid molecule and preferably includes a recombinant molecule that preferably is replication, or otherwise amplification, competent. Such a vaccine can comprise any nucleic acid molecule or recombinant molecule. Preferred naked nucleic acid vaccines include at least a portion of a viral genome (i.e., a viral vector). Preferred viral vectors include those based on alphaviruses [para. 0098]. When administered to an animal, a recombinant virus vaccine infects cells within the immunized animal and directs the production of RNA nucleic acid molecule that is capable of protecting the animal from disease caused by a parasitic helminths [para. 0101]. 
Tripp et al., teach recombinant vector, which includes at least one isolated nucleic acid molecule inserted into any vector capable of delivering the nucleic acid molecule into a host cell. Such a vector contains heterologous nucleic acid sequences, where the nucleic acid sequences that are not naturally found adjacent to nucleic acid molecules and that preferably are derived from a species other than the species from which the nucleic acid molecule(s) are derived. The vector can be either RNA or DNA, either prokaryotic or eukaryotic, and typically is a virus or a plasmid. Recombinant vectors can be used in the cloning, sequencing, and/or otherwise manipulating of parasitic helminth MIF nucleic acid molecules of the present invention. Preferred recombinant vectors are capable of replicating in the transformed cell [para. 0065]. 
Tripp et al., teach a parasitic helminth MIF protein that also includes at least one additional protein segment that is capable of protecting an animal from one or more diseases. Such a multivalent protective protein can be produced by culturing a cell transformed with a nucleic acid molecule comprising two or more nucleic acid domains joined together in such a manner that the resulting nucleic acid molecule is expressed as a multivalent protective compound containing at least two protective compounds, or portions thereof, capable of protecting an animal from diseases caused, for example, by at least one infectious agent [para. 0040]. Examples of multivalent protective compounds include, but are not limited to, a MIF protein attached to one or more compounds protective against one or more other infectious agents, particularly an agent that infects humans, cats, dogs, cattle and/or horses, such as, but not limited to other parasites (e.g., Babesia, Cryptosporidium, Eimeria, Encephalitozoon, Hepatozoon, Isospora, Leishmania, Microsporidia, Neospora, Nosema, Plasmodium, Pneumocystis, Toxoplasma, as well as helminth parasites. 
The therapeutic compositions can be administered to any animal susceptible to such therapy, preferably to mammals, and more preferably to dogs, cats, humans, ferrets, horses, cattle, sheep and other pets, economic food animals and/or zoo animals [ para. 0088]. Tripp et al., teach the controlled release formulation that is capable of slowly releasing a composition into an animal. As used herein, a controlled release formulation comprises a composition in a controlled release vehicle such as capsules, microcapsules and microparticles [para. 0092]. The therapeutic composition can also include an adjuvant or a carrier. Adjuvants are typically substances that generally enhance the immune response of an animal to a specific antigen [para. 0091]. 
Thus, Tripp et al., disclose the instantly claimed compositions and methods.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1, 3-6, 9, 12-13 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp et al., (US Patent Publication 20010021517 published September 2001) in view of Geall et al., ( WO 2012/006376 published Jan. 2012).  
The claims are drawn to an RNA-based immunogen composition and a method for providing protective immunity against a parasite infection in a subject in need thereof, comprising administering an immunologically effective amount of a composition to the subject, wherein the composition is an RNA immunogen comprising an RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen.
Tripp et al., teach an RNA-based immunogen composition for use in a method of providing protective immunity against a parasite infection in a subject in need thereof, which comprises comprising an immunologically effective amount of a nucleic acid an RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen. The composition can contain adjuvants and be delivered with a microemulsion or microparticles. Tripp et al., teach the composition further comprising additional parasite antigens. One combination Tripp et al., teach include a MIF from  Dirofilaria and/or Onchocerca and an MIF or other antigen from Babesia, Cryptosporidium, Eimeria, Encephalitozoon, Hepatozoon, Isospora, Leishmania, Microsporidia, Neospora, Nosema, Plasmodium, Pneumocystis, Toxoplasma. Tripp et al., teach a method for providing protective immunity against a parasite infection in a subject in need thereof, comprising administering an immunologically effective amount of a composition to the subject, wherein the composition is an RNA immunogen comprising an RNA comprising a sequence which encodes a parasite macrophage migration inhibitory factor (MIF) antigen. However, Tripp et al., do not teach the RNA-based immunogen comprises a self-replicating RNA molecule being an alphavirus-derived RNA replicon.
Geall et al., teach nucleic acid immunization is achieved by delivering a self-replicating RNA encapsulated within a small particle. The RNA encodes an immunogen of interest, and the particle may deliver this RNA by mimicking the delivery function of a natural RNA virus. Thus the invention provides a non- virion particle for in vivo delivery of RNA to a vertebrate cell, wherein the particle comprises a delivery material encapsulating a self-replicating RNA molecule which encodes an immunogen. These particles are useful as components in pharmaceutical compositions for immunizing subjects against various disease [abstract]. Claim 4 of Geall et al., teach the particle is a biodegradable crosslinked oligomeric polymer nanoparticle formed by reacting a polymer, a crosslinker, a charged monomer and the RNA. Geall et al., also teach cationic nanoemulsion with self-replicating RNA formulated therein.  Particles include a self-replicating RNA molecule which encodes an immunogen. After in vivo administration of the particles, RNA is released from the particles and is translated inside a cell to provide the immunogen in situ. The RNA are self-replicating. A self-replicating RNA molecule (replicon) can, when delivered to a vertebrate cell even without any proteins, lead to the production of multiple daughter RNAs by transcription from itself (via an antisense copy which it generates from itself). A self-replicating RNA molecule is thus typically a +-strand molecule which can be directly translated after delivery to a cell, and this translation provides a RNA-dependent RNA polymerase which then produces both antisense and sense transcripts from the delivered RNA. Thus the delivered RNA leads to the production of multiple daughter RNAs. These daughter RNAs, as well as collinear subgenomic transcripts, may be translated themselves to provide in situ expression of an encoded immunogen, or may be transcribed to provide further transcripts with the same sense as the delivered RNA which are translated to provide in situ expression of the immunogen. The overall results of this sequence of transcriptions is a huge amplification in the number of the introduced replicon RNAs and so the encoded immunogen becomes a major polypeptide product of the cells [page 5-6]. 
A preferred self-replicating RNA molecule thus encodes (i) a RNA-dependent RNA polymerase which can transcribe RNA from the self-replicating RNA molecule and (ii) an immunogen. The polymerase can be an alphavirus replicase e.g. comprising one or more of alphavirus proteins nsPl, nsP2, nsP3 and nsP4 [page 6]. Geall et al., teach self-replicating RNA molecules encode a polypeptide immunogen. After administration of the particles the immunogen is translated in vivo and can elicit an immune response in the recipient. The immunogen may elicit an immune response against a parasite. The immune response may comprise an antibody response (usually including IgG) and/or a cell-mediated immune response. The polypeptide immunogen will typically elicit an immune response which recognizes the corresponding parasite [page 9-10]. The immunogen elicits an immune response against a parasite from the Plasmodium genus, such as P. falciparum, P.vivax, P.malariae or P. ovale. Thus the invention may be used for immunizing against malaria, a parasitic infection [page 15]. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate Geall et al’s self-replicating RNA vaccines into the RNA vaccines and methods of Tripp et al., in order to lead to the production of multiple daughter RNAs by transcription from itself (via an antisense copy which it generates from itself). One of ordinary skill in the art would have a reasonable expectation of success by incorporate self-replicating RNA vaccines because Tripp et al., already teach the use of RNA vaccines capable of replicating in the transformed cell. Furthermore, Tripp, like Geall et al., teach alphavirus and Geall et al., further teach the alphavirus replicase can administer particles of the parasitic immunogen translated in vivo to elicit an immune response in the recipient.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of providing protective immunity where  there is no change in the respective function of the RNA comprising a sequence which encode a parasitic MIF antigen  or the self-amplifying RNA vaccine thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 




Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Thorat et al., (Infect. And Immun. Dec. 2010. Vol. 78. No. 12:5151-5162). Thorat et al., teach Mammalian macrophage migration inhibitory factor (MIF) (mMIF) is an immune mediator that promotes a sustained proinflammatory response by inhibiting the glucocorticoid-mediated downregulation of inflammation. In addition, Plasmodium parasites also encode a homologue of mammalian MIF that is expressed in asexual-stage parasites.
Tripp et al., (US Patent Publication 20010021517 published September 2001). 
Tripp et al., teach nucleic acid molecules that are oligonucleotides and/or nucleic acid molecules comprising parasitic helminth macrophage migration inhibitory factor (MIF) genes or other parasitic helminth MIF nucleic acid molecules.


Conclusion
10.	No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/           Primary Examiner, Art Unit 1645